PER CURIAM.
The appellants appeal a Workers’ Compensation Order requiring death and dependency benefits to be paid to Mrs. Torres as a result of an accident which resulted in her husband’s death. Appellants were also ordered to pay penalties on the award. We affirm in part and reverse in part.
We find the Deputy Commissioner’s order that Torres’ accident was com-pensable is supported by competent, substantial evidence. The evidence was sufficient for a determination that the deceased was fatally injured in an accident during the course of his employment. However, appellee concedes that penalties were inappropriately awarded since the employer/carrier did file their notice to controvert, contrary to the hearing officer’s finding.
Accordingly, the portion of the Order of the Deputy Commissioner awarding penalties is reversed, and the rest of the order awarding death and dependency benefits, payment of the hospital bill, reimbursement of funeral expenses, costs and attorneys fees is affirmed.
ERVIN, WENTWORTH and JOANOS, JJ., concur.